294 S.W.3d 135 (2009)
Ray VINSON, Jr. and Ray Vinson, Jr., as Trustee of the Ray Vinson Revocable Trust, Plaintiff/Appellant,
v.
Deanna DAUGHHETEE, et al., Defendants/Respondents.
No. ED 92369.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
Steven M. Hamburg, Clayton, MO, for appellant.
James P. Carmody, David P. Stoeberl, Tina N. Babel, John M. Hessel, St. Louis, MO, Glenn C. Etelson, Rockville, MD, for respondents.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Ray Vinson, Jr., appeals the summary judgment entered by the Circuit Court of St. Louis County in favor of the defendants, Deanna Daughhetee, Michael Bell, and Elliott Liss.[1] Because *136 the plaintiff presents a new issue on appeal that was not before the trial court during the summary-judgment proceedings, we affirm the trial court's judgment.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(5).[2]
NOTES
[1]  Vinson appears individually and as trustee of the Ray Vinson Revocable Trust. Daughhetee appears individually and as trustee of the Deanna Lynn Daughhetee Vinson Revocable Trust.
[2]  We also grant the defendant's renewed motion to strike portions of the record on appeal, the plaintiff's appendix, and related portions of the plaintiff's brief.